     Case 2:20-cv-03489-MAA Document 27 Filed 04/27/21 Page 1 of 2 Page ID #:1383



1    Michelle J. Shvarts (SBN 235300)
2    DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 308
3
     Encino, CA 91316
4    TEL: (800) 935-3170
5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
6    Attorneys for Plaintiff, Kimberly Robbins
7

8
                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
     KIMBERLY ROBBINS,                      )
11         Plaintiff,                       ) Case No.: 2:20-cv-03489-DOC-MAA
12                                          )
           vs.                              ) ORDER FOR AWARD OF EAJA
13
                                            ) FEES
14   ANDREW M. SAUL,                        )
15
     Commissioner of Social Security,       )
             Defendant.
                 0B                         )
16                                          )
17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-03489-MAA Document 27 Filed 04/27/21 Page 2 of 2 Page ID #:1384



1    Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
3
     (“EAJA”) are awarded in the amount FOUR THOUSAND DOLLARS ($
4
     4,000.00) as authorized by 28 U.S.C. § 2412(d), and subject to the terms and
5
     conditions of the Stipulation.
6

7
     DATED: 04/27/2021
8
                                               ________________________________
9
                                                 HON. MARIA A. AUDERO
10                                               United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
